                IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


WHITESELL CORPORATION,                 *
                                       *


               Plaintiff,              *
                                       *


        V.                             *             CV 103-050
                                       *


ELECTROLUX HOME PRODUCTS,              *
INC., HUSQVARNA, A.B., and             *
HUSQVARNA OUTDOOR PRODUCTS,            *
INC.,                                  *

               Defendants




                                   ORDER




        Presently     before     the   Court        is   Plaintiff   Whitesell

Corporation's Motion to Seal (doc. no. 1135).              Plaintiff seeks an

order placing under seal Exhibits 2, 3, 7 and 8 to its Motion for

Sanctions and Motion to Strike filed on January 9, 2018 (doc. no.

1134).       Plaintiff represents that the information contained in the

exhibits has been designated "Confidential" by the parties pursuant

to the Confidentiality Order entered in the case on June 28, 2005

(doc. no. 32).

        IT IS HEREBY ORDERED that Plaintiff's Motion to Seal (doc. no.

1135) is GRANTED.           The Clerk of Court is directed to seal the

subject exhibits in the record until further order of the Court.

        ORDER ENTERED at Augusta, Georgia, this /-P^ay of January,
2019.




                                               J.         'HALL,'CHIEF JUDGE
                                               UNITED^TATES DISTRICT COURT
                                           -SeUTH^N DISTRICT OF GEORGIA
